Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 16, 17, and 19 objected to because of the following informalities:  the claims dependent, indirectly from independent claim 8, which recites as “a dueling target assembly” and not” dueling target shooting assembly”. As to claim 11 line 4, delete “assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller WO 2008/143585 (“Moeller”) in view of Relyea US 9,228,809 (“Relyea”).
	As per claim 1, Moeller discloses a shooting target assembly Figs. 1-4; pages 1-5) comprising: 
	a balance bar comprising a center portion that is rotatably connected to a support (rod 2 connected to stand 6/tripod 7 at pivot point 3)(Figs. 1-4; page 3, 1st par.); 
nd par.), wherein the first target assembly comprises a first faceplate assembly and a first target, wherein the first target is configured to be secured to the first faceplate assembly (target plate 1 connected to balance rod 2, as best shown in Figs. 1, 3a and 3b and 3:1st par.; with respect to a first faceplate assembly, since no structure of the faceplate assembly has been claimed, the examiner, in the broadest and most reasonable manner, construed the connection between target 1 and bar 2; 
	and a second target assembly rotatably connected to a second end of the balance bar at a second pivot point (Fig. 2), wherein the second target assembly comprises a second faceplate assembly and a second target, wherein the second target is configured to be secured to the second faceplate assembly  (target plate 1’ connected to balance rod 2, as best shown in Figs. 1, 3a and 3b and 3:1st par.; with respect to a first faceplate assembly, since no structure of the faceplate assembly has been claimed, the examiner, in the broadest and most reasonable manner, see above; 
	wherein the balance bar is configured to rotate about the center portion in response to one or more of the first target or the second target being broken (the balance bar 2 is configured to rotate upon center/pivot 3, as the target being shot at, the bar is rotate, Figs. 3A-4; page 3, 1st par. and page 3. 3rd par.-page 4, 2nd, the hitting of the target to rotate, as the bar rotate upon pivot 3 construed as such function, i.e. upon broken-hit and etc.).
	Moeller is not specific regarding the first target is a first plurality of target arranged in a triangular configuration and the second target is a second plurality of targets arranged in a triangular configuration.
16) that are arrange at an end/pivot of a bar (Figs. 4B, 5B and 6A-11C and 9:55-10:30; note Figs. 1A-3A and 5:17-6:35; 7:47-8:50 regarding the structure of the plurality of targets (i.e. first plurality of targets and a second plurality of targets connected at ends of arms 28/30 at housing 24a via mounting disc 26a.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Moeller’s first and second targets as a plurality of first targets and a plurality of second targets as taught by Relyea for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target means that includes a plurality of targets thus enhance the skill level and difficulty as suggested by Relyea (an apparatus that exhibits a high level of versatility so that it can be configured into multiple configurations, each of which offers a high degree of challenge to a shooter.)(1:43-51). 	   
	With respect to the configuration of the plurality of targets (i.e. the first plurality of targets and the second plurality of targets) in a triangular configuration, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first plurality of targets and the second plurality of target, each arranged in a triangular configuration, for the reason that a skilled artisan would have been motivated merely is a matter of user’s preference, without any more.
	The configuration, arrangement, of the target, in any manner, is not such that would have alter the function of the target device, and a as mention above such configuration, arrangement, would have deemed obvious to those of ordinary skill in the art of shooting targets devices, assemblies.
	As per claim 2, with respect to wherein: the balance bar is configured to rotate in a first direction in response to one or more of the targets of the first target assembly being broken, and the balance bar is configured to rotate in a second direction in response to one or more of the targets of the second target assembly being broken, again note Moeller wherein the balance bar 2 is configured to rotate upon center/pivot 3, as the target being shot at, the bar is rotate, Figs. 3A-4; page 3, 1st par. and page 3. 3rd par.-page 4, 2nd, the hitting of the target to rotate, as the bar rotate upon pivot 3 construed as such function, i.e. upon broken-hit and etc. ).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller and Relyea as applied to claim 1 above, and further in view of Gutierrez US 9,702,667 (“Gutierrez”).

	As per claims 3, 4, the combination Moeller- Relyea is not specific regarding wherein the first target assembly is configured to rotate about the first pivot point in response to one or more of the targets of the first target assembly being broken (claim 3), and wherein the second target assembly is configured to rotate about the second pivot point in response to one or more of the targets of the second target assembly being broken (claim 4).
	However, in a similar field of target assemblies, Gutierrez discloses system 201 including a hub 205 (i.e. a faceplate) and plurality of targets 209 are connected thereto (Figs. 2, 3, 6 and 7; 2:46-3:36, regarding the structure of the target system including faceplate (hub 205) with a plurality of targets 209).   Gutierrez also discloses a rotation about a center portion in response to one or more targets being broken (the rotation of the hub upon hitting (i.e. broken) of one of the plurality of targets 209)(Figs. 6 and 7 and 3:64-4:13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Moeller- Relyea’s wherein the first target assembly is configured to rotate about the first pivot point in response to one or more of the targets of the first target assembly being broken, and wherein the second target assembly is configured to rotate about the second pivot point in response to one or more of the targets of the second target assembly being broken as taught and suggested by Gutierrez for the reason that a skilled artisan would have been motivated by Gutierrez’ suggestions to form such a target assembly with a faceplate and plurality of targets wherein the disengagement of target (i.e. broken) causes an imbalance in weight distribution between the arms and targets, which in turn results in the hub assembly rotating in direction. This feature provides multiple moving targets for shooting (3:67-4:4).
	Within the modified Moeller- Relyea since there are first and second plurality of targets, each would have been configure to rotate upon the pivot pin, as taught and suggested by Gutierrez.
Allowable Subject Matter
6.	Claims 8-11 and 15-19 would be allowable if objected to claims are corrected. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list of references cited upon the 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                             5/24/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711